Carley, Judge.
Appellant was indicted and tried for armed robbery, and was convicted of that offense by a jury. He appeals from the judgment and sentence entered on the guilty verdict.
1. Appellant enumerates the general grounds. “ [T] he direct and circumstantial evidence, taken together, is sufficient to satisfy the *445requirements of [OCGA § 16-2-20 (Code Ann. § 26-801)], that the defendant did intentionally aid and abet... in planning and carrying out the robbery... and that, therefore, he was concerned in, and may be convicted of, the commission of the crime. [Cits.]” Cunningham v. State, 235 Ga. 126, 127 (218 SE2d 854) (1975). See also Smith v. State, 154 Ga. App. 258 (1A) (267 SE2d 863) (1980).
Decided February 15, 1983.
Elsie H. Griner, for appellant.
Thomas H. Pittman, District Attorney, Arthur W. Leach, Robert C. Wilmot, Assistant District Attorneys, for appellee.
2. Error is enumerated in the giving of the following charge to the jury: “If you find beyond a reasonable doubt that the defendant is guilty as charged in the indictment, then it would be your duty to find him guilty and in that event, the form of your verdict would be something like this: ‘We, the Jury, find the defendant guilty.’ ” (Emphasis supplied.) Appellant asserts that this charge invades the province of the jury which, according to appellant, would be authorized to acquit him even if there was no reasonable doubt as to his guilt.
“This contention is without merit. If a unanimous jury, after having considered all of the evidence in the case, believes beyond a reasonable doubt that the accused parties are guilty of having committed the crimes charged, then the members of the jury do, pursuant to the law and the oaths taken as jurors, have a ‘duty’ to return verdicts of guilty. The use of the words ‘duty to convict’ in the context of the charge quoted above is not unfair, oppressive, or detrimental in any way to the accused.” Paschal v. State, 230 Ga. 859 (199 SE2d 803) (1973).

Judgment affirmed.


Shulman, C. J., and Quillian,.P. J., concur.